Title: To Thomas Jefferson from Thomas Sim Lee, 17 March 1781
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council. Annapolis 17th. March 1781

We beg Leave to refer your Excellency to our Letter of Yesterday, giving a short Account of the Transports and Troops from the Head of Elk, being safe in this Harbour.
We shall adopt such Measures to guard and subsist the Convention Troops and British Prisoners captured in the Action of the Cowpens, on their March through this State, as may be necessary and consonant to a Resolution of Congress of the 3d. Instant, and such as the Means in our Power may afford.
We have wrote to the President of Pennsylvania fully on the Subject of the March of these Troops.

Matters remain in the same State as Yesterday, respecting the British Ships and the Forces here. We are extremely Anxious to hear from the Marquis and the Situation of the Southern Army.
We have the Honor to be with great Consideration Your Excellency’s Mo. obed. & mo. Hble Servt.,

Tho. S. Lee

